TO BE PUBLIST:

               o   rr Court. ilfiWitil
                Stytur       of      T
                               2015-SC-000081-KB

                                                                              z.....AcCvm.urNA-171).
ROBERT L. HORRELL                                                         MOVANT



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                            RESPONDENT



                             OPINION AND ORDER

      Robert L. Horrell, KBA No. 33260, appeals his suspension from the

Kentucky Bar Association (the KBA) for failure to pay his bar dues. The KBA

asks this Court to grant Horrell's appeal on the condition that he pay in full his

bar dues for 2014-2015 along with any late fees and costs. Horrell, whose bar

address is 610 Parkcrest Place, Marietta, Georgia 30068, has been a member of

the KBA for 50 years.

                               I. BACKGROUND.

      The KBA sent dues statements to Horrell via regular mail on July 18,

2014 and September 5, 2014. On October 7, 2014 and November 6, 2014, the

KBA sent a "blast" email to Horrell and other members who had not paid their

dues. On November 14, 2014, the KBA sent an email to Horrell with a form

and information about applying for "Senior Retired Inactive" status. On

November 24, 2014, the KBA sent Horrell a "Show Cause Notice of Deliquency"

via certified mail, which was returned as unclaimed in late December 2014.
On January 12, 2015, Horrell contacted a representative of the KBA's

Membership Department and that representative forwarded a second copy of

the Senior Retired Inactive Status form. It is unclear from the record whether

Horrell completed or returned that form.

      On January 16, 2015, the KBA Board of Governors suspended Horrell's

license to practice law pursuant to Supreme Court Rule (SCR) 3.050. Horrell

filed an appeal from that suspension, pursuant to SCR 3.050. In support of

his appeal, Horrell notes that he has suffered from and been treated for a

number of serious illnesses, symptoms of which can include vertigo, nausea,

memory loss, disorientation, hallucinations, and tingling in the extremities.

      In its response to Horrell's appeal, the KBA notes that this is the first

time in fifty years that Horrell has been delinquent in paying his bar dues. The

KBA also notes that, prior to his suspension, Horrell was eligible for recognition

for his fifty years of service at the KBA's 2015 annual convention. Therefore,

the KBA asks this Court to grant Horrell's appeal and to revoke his suspension,

contingent on Horrell's payment of dues for 2014-2015 along with any late fees

 and costs. According to the KBA the total due is $410.00 - 310.00 in

 membership dues with a $50.00 late fee and a $50.00 costs fee.

                                   II. ANALYSIS.

       Horrell has set forth good cause for his failure to timely pay his dues.

 Therefore, and noting in particular the fact that the MBA has no objection, we

 believe it is appropriate to grant Horrell's appeal.




                                           2
     ACCORDINGLY, IT IS ORDERED THAT:

1.   The suspension for failure to pay dues imposed on Robert L. Horrell by

     the KBA is hereby revoked on the condition that Horrell pay the KBA

     $410.00. This amount includes $310.00 for the full amount of bar dues

     for 2014-2015, a $50.00 late payment fee, and a $50.00 costs fee.

2.   Upon payment of the above referenced amounts, Robert L. Horrell shall

     be eligible for the recognition he has earned for his fifty years of service

     as a member of the KBA, absent some other disqualifying event.

      All sitting. All concur.


     ENTERED: April 2, 2015.




                                          3